Opinion issued August 10, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00302-CV
                            ———————————
                      HICHAM WATANABE, Appellant
                                        V.
     SUMMIT PATH PARTNERS, LLC; HOCINE AITMOHAND; A. J.
             AHMED; AND EDWARD HUA, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-40945


                                  OPINION

      This is a premises liability case. Hicham Watanabe was injured in an assault

in a parking lot. He sued his employers as well as the owner and the operator of the

parking lot. The defendants filed multiple motions for summary judgment. The

trial court granted take-nothing summary judgment in favor of each of the
defendants. On appeal, Watanabe contends that the trial court erred by entering

these summary judgments.

      We affirm.

                                     Background

I.    Ownership, possession, and use of the premises

      Defendant Summit Path Partners, LLC owns property on the north and south

sides of Nett Street in Houston, Texas. At the relevant time, the property on the

north side of Nett Street, 4709 Nett Street, consisted of two parking lots, separated

by a building.1 The property on the south side of Nett Street included 4701 Nett

Street, a building operated as the Nox nightclub, another building beside the Nox

nightclub, and parking adjacent to both buildings.

      At the time of Watanabe’s assault, 4709 Nett Street was leased to Hocine

Aitmohand, who operated two self-parking lots on the property. He employed

attendants for each of his two parking lots. The Nox nightclub, 4701 Nett Street,

was leased to EA-BBC, LLC, whose members were A.J. Ahmed and Edward Hua.

      Nox offered valet parking, which Watanabe managed. He earned about $60

per night and worked about four nights a week. Watanabe testified by deposition


1
      On appeal, the record includes references identifying the property on the north
      side of Nett Street as 4709 Nett Street, 4700 Nett Street, 4709 Allen Street, and the
      north lot. There is no dispute that the assault, which is the subject of the
      underlying suit, occurred on the property on the north side of Nett Street, which
      was used at the time as a parking lot.
                                            2
that he never personally parked cars; instead, he collected money from patrons

when they pulled up near the nightclub building requesting valet service, managed

others who parked cars, and delivered the money to Ahmed or Hua. Watanabe also

testified that on busy nights, he paid Aitmohand or his parking attendant for the

right to valet park cars in the 4709 Nett Street parking lots. He said that he had

done so on the night he was assaulted.

II.   The assault

      Watanabe was working as a valet on the night of Tuesday, March 26, 2013.

At about 2:30 a.m. the next morning, as Nox closed to customers, Watanabe

prepared to bring a box with “a few keys” into the nightclub. He noticed that,

across the street, one of Aitmohand’s parking lot attendants, Samsung, had been

accosted by four men, who were agitated and yelling. Watanabe testified:

      I heard Samsung. I heard yelling and I was just across the street . . . I
      saw Samsung, [Aitmohand’s parking attendant], surrounded by four
      guys. . . . He was really standing, like, right here in front of his
      parking lot, just in front of his parking lot, really on the curb. . . .
      Exactly across the street. . . . I saw him really scared, like very scared,
      and the guys were yelling at him, was jumping at him, and I knew—
      like right away, I knew he was really in trouble right away and I
      couldn’t just, you know, walk away . . . .

      Watanabe crossed the street and approached the men to deescalate the

situation. The four men informed Watanabe that someone had broken into their

cars, which were parked in the other of Aitmohand’s two parking lots. Although

Samsung was still there, the other parking lot’s attendant had already left.
                                          3
Watanabe said that the men “asked Samsung to follow them” back to their cars in

the other lot. When Samsung refused to go with the men, Watanabe agreed to do

so. Watanabe testified by deposition:

      And I said, “You know, guys can you just show me the car, you
      know? I might help you, you know. I mean, you know, we’re going to
      fix you—you know the owners. The owner club and—and
      [Aitmohand], you know hey can fix that for you, so no worries.” So I
      was—I took him away from him because they were really—I mean,
      the way how they were talking and the way how they were mad, I
      mean, they were like—they were—you know, they were all, like, fight
      with him and he’s an old man . . . .

      Watanabe followed them to the back of the other parking lot where their cars

were parked. He testified: “It was really dark.” As they approached the two

damaged cars, the men asked who would repair their cars, and they declined

Watanabe’s offer to contact the police. When they arrived at the cars, Watanabe

saw two cars with significant amounts of broken glass. He commented on the

amount of damage, and then one of the men, later identified as Terrance Williams,

punched him in the eye. After momentarily blacking out, Watanabe returned to the

Nox nightclub. Watanabe said that nobody there would call for emergency services

on his behalf. Bleeding and unable to see out of one eye, he drove home. After

arriving home, his wife ensured that he was taken by ambulance to a hospital; he

was later transferred to another hospital, where he underwent surgery for broken

facial bones and damage to his eye and spent several days recuperating.



                                        4
       Williams later pleaded guilty to assault, and he was sentenced to four years

of probation. He was also ordered to pay Watanabe $7,000 in restitution.

III.   Watanabe’s lawsuit

       A.    Pleadings

       In July 2014, Watanabe filed suit against Summit Path, Hocine Aitmohand,

A. J. Ahmed, and Edward Hua for damages “caused by criminal conduct

committed by Terrance Williams.” At no point, however, did Watanabe sue

Williams, who actually perpetrated the assault. Watanabe alleged that:

       •     he was an invitee on the premises owned by Summit Path,

       •     the assault was foreseeable to Summit Path and Aitmohand due to the
             high rate of violent crime in the area,

       •     Summit Path was negligent for failing to provide adequate lighting
             and trained security guards,

       •     Ahmed and Hua failed to use ordinary care in providing a reasonably
             safe workplace,

       •     Ahmed and Hua were negligent for failing to provide adequate
             lighting and trained security guards,

       •     These acts and omissions were the proximate cause of the injuries that
             arose from his assault.

       The original petition was not accompanied by a request for disclosure. The

defendants answered, and all defendants designated Williams a responsible third

party under the provisions of the Civil Practice and Remedies Code.2 Watanabe

2
       See TEX. CIV. PRAC. & REM. CODE §§ 33.001–.017.
                                         5
filed an amended petition on January 19, 2016, naming EA-BBC, LLC as a

defendant.

      B.     Motions for summary judgment

             1.    Ahmed & Hua’s initial summary-judgment motions were
                   denied.

      In March 2015, Ahmed and Hua filed a traditional motion for summary

judgment in which they asserted that they did not owe a duty to Watanabe because

they had no control over Williams or the parking lot where the assault occurred.

The trial court denied this motion. Ahmed and Hua filed another motion for

summary judgment on January 4, 2016, arguing that they had been sued in the

wrong capacity because they operated Nox as EA-BBC, LLC.3 The trial court

denied this motion as well.

      2.     Ahmed, Hua, and EA-BBC file traditional and no-evidence
             motions for summary judgment in September 2017.

      On September 1, 2017, Ahmed, Hua, and EA-BBC filed a traditional motion

for summary judgment. Ahmed and Hua argued that they did not owe Watanabe a

duty of care at the time of the assault because they “did not personally own or

occupy the premises where the alleged assault took place nor did they have control


3
      The assault occurred on March 27, 2013. Ahmed and Hua’s second motion for
      summary judgment, which for the first time raised the identity of EA-BBC, LLC,
      was filed more than two years after the assault. The statute of limitations for
      premises liability claims is two years. See TEX. CIV. PRAC. & REM. CODE
      § 16.003; S.E.A. Leasing, Inc. v. Steele, No. 01-05-00189-CV, 2007 WL 529931,
      at *1 (Tex. App.—Houston [1st Dist.] Feb. 22, 2007, pet. denied) (mem. op.).
                                         6
or supervision of the individual that committed the alleged assault.” They also

argued that they did not invite Watanabe to the premises where the assault

occurred. EA-BBC argued that Watanabe’s claims against it were barred by the

statute of limitations.

      Ahmed, Hua, and EA-BBC attached the following summary judgment

evidence: Ahmed’s affidavit, Hua’s affidavit, and Watanabe’s first amended

petition. Both Ahmed and Hua averred:

      ....

      2.     At all times on March 27, 2013 the nightclub called NOX was
             operated by the limited liability company EA-BBC, LLC
             registered with the Texas Secretary of State.

      3.     I am not an agent, director, or shareholder of Summit Path
             Partners, LLC.

      4.     I do not personally own or lease the property located at 4700
             Nett Street, Houston, Texas 77007.

      5.     I did not individually contract or hire Plaintiff Hicham
             Watanabe as a valet driver on or about March 27, 2013.

      6.     At no time did I individually compensate Plaintiff Hicham
             Watanabe, monetarily or in any other form, for valet services
             performed by Plaintiff Hicham Watanabe on or about March
             27, 2013.

      7.     At no time did I receive compensation in an individual capacity,
             monetarily or in any other form, for allowing Plaintiff Hicham
             Watan[a]be to perform valet services at 4700 Nett Street,
             Houston, Texas 77007 on or about March 27, 2013.



                                         7
      On September 1, 2017, Ahmed, Hua, and EA-BBC also filed a no-evidence

motion for summary judgment. They asserted that there is no evidence of

proximate cause or duty.

      On January 16, 2018, Watanabe responded to the traditional motion for

summary judgment, arguing that Ahmed, Hua, and EA-BBC did not conclusively

prove that they were not liable for his injuries. He argued that there was a fact issue

for the trier of fact, without identifying the fact issue. Watanabe attached as

summary-judgment evidence his affidavit, and the trial court’s two interlocutory

orders denying earlier motions for summary judgment.

      In his affidavit, Watanabe averred:

      1.     I was an employee of the defendant[s] Edward Hua, and Arif
             Ahmed on the night of March 27, 2013 when I valet parked cars
             at 4709 Allen Street Houston, TX 77007 and 4701 Nett Street
             Houston Texas 77007 (Nox nightclub). I valet parked cars at
             both locations at the behest and for the benefit of the
             Defendants Ahmed and Hua.

      2.     The Defendants Ahmed and Hua were aware that they had
             permission to park at 4709 Allen Street Houston, TX 77007,
             and 4701 Nett Street Houston Texas 77007 as long as they
             maintained it in a “clean and orderly manner.” This was the
             case on March 27, 2013 when Plaintiff was assaulted. The same
             arrangements had been in place for more than a year.

      3.     Payments from valet customers at both locations were turned
             over to the defendants Hua and Ahmed every night I worked.




                                            8
      4.    Summit Path Partners owned the property Nox was located on
            AND the property at 4709 Allen Street Houston, TX 77007 . . .
            on March 27, 2013 where the assault took place.

      5.    There was no lighting on the premises, or security. None of the
            defendants in this case provided lighting or security for the
            parking lot area, which includes Summit, the movant herein.
            The property owner’s representative knew or should have
            known of these facts. Summit was also aware or should have
            been aware through a reasonable inquiry that Nox was a night
            club and that the cars of patrons were routinely parked on the
            lot at 4709 Allen Street Houston TX 77007 where no lighting
            and no security existed. Nox night club only had permissive
            use of the parking lot and did not retain control of the
            premises.

      Watanabe responded and attached as summary-judgment evidence: (1) his

third amended petition, (2) his affidavit, (3) Ahmed and Hua’s first two summary-

judgment motions and the orders denying them.

            3.     Summit Path

      In July 2017, Summit Path filed a motion for summary judgment arguing

that it was not in possession of the premises at the time of the assault because the

parking lots were leased to Aitmohand and the nightclub lease had been transferred

to EA-BBC, LLC. Summit Path also argued that it had no duty to protect

Watanabe from the criminal acts of Williams. Summit Path’s summary-judgment

evidence consisted of (1) a copy of Watanabe’s original petition, (2) an affidavit

from John De Meritt, the managing member of the successor-in-interest to Summit




                                         9
Path, ShepNett Holdings LLC, and (3) the commercial lease pertaining to 4701

Nett Streeet.

      De Meritt explained the history of the lease and the entities to which it had

been assigned.4 He also averred that EA-BBC had sole management and control

over 4701 Nett Street, including “signs and lighting” and access, and that Summit

Path had no control over EA-BBC, the Nox Club, or its parking lot.



4
      De Meritt averred:

                On September 1, 2010 Summit Path Partners LLC became the lessor
                (landlord) of the property located at 4701 Nett Street, Houston, TX
                77007. The original lease had been entered into between AADK
                Ventures, LLC, (lessee) and the owner of the property at that time,
                Stony Leather, Inc. (lessor).

                On September 1, 2010, per the property purchase terms the lease was
                assigned to Summit Path Partners, LLC. This original commercial
                lease with AADK was dated June 18, 2008 and was still in effect at
                the time that Summit Path became the new owner and lessor of the
                property. The lessee (Tenant), AADK Ventures, Inc., operated a club
                on the property called Nox. The Lease of the property located at
                4701 Nett Street, Houston, TX 77007 continued on the terms set
                forth in the original lease. The lessee, AADK (tenant) paid its
                monthly rent to Summit Path.

                In 2011, AADK sold the club called Nox to EA-BBC, the
                corporation of which Edward Hua (one of the co-defendants) was an
                officer. EA-BBC assumed the lease from ADDK [sic]. This original
                lease and its terms continued between EA-BBC and Summit Path
                until 2014. EA-BBC (now owner of Nox Club) paid its monthly rent
                for the property lease to Summit Path. This is the lease that was in
                effect on March 27, 2015, [sic] the date of the alleged incident made
                the subject of the Plaintiff’s Original Petition.



                                             10
      The lease for 4701 Nett Street included a provision specifying the use and

hours of the premises, which stated: “The Property maintains operating hours

of . . . 24/7/365. However, the use of the adjacent parking lot shall be restricted to

5 pm until 7 am Monday through Friday and 3 pm until 7 am on weekend days

(Saturday and Sunday).” The lease also included the following special provision,

which refers to an exhibit that is not part of the appellate record:

      Tenant may use the land shown on Exhibit #1 for the sole use of a
      parking lot and for only those hours as described herein and for no
      other purposes. The use of such land for parking shall be permitted for
      the same term as the Term set forth herein for the Leased Premises.
      The Land shall be maintained and keep [sic] in a clean and orderly
      manner at all times.

      Watanabe filed a response to this motion for summary judgment. He argued

that the assault occurred at 4709 Nett Street, not 4701 Nett Street. He argued that

there were genuine issues of material fact regarding Summit Path’s control over

4709 Nett Street that precluded summary judgment and that Summit Path’s

evidence regarding 4701 Nett Street did not establish its entitlement to summary

judgment.

      Watanabe attached his affidavit as summary-judgment evidence. In his

affidavit, he averred that he was an employee of Ahmed and Hua on March 27,

2013, when he valet parked cars at both 4701 Nett Street and “4709 Allen Street

(formerly 4700 Nett Street).” Watanabe averred that “Ahmed and Hua were aware

that they had permission to park at 4709 Allen Street . . . formerly 4700 and 4701

                                           11
Nett Street . . . as long as they maintained it in a ‘clean and orderly manner.’” He

averred that he collected money from valet customers and turned it over to Ahmed

and Hua, that Summit Path owned both 4701 Nett Street and 4709 Allen Street,

and that there was “no lighting on the premises, or security.”5 Summit Path

objected to Watanabe’s affidavit on the basis that it contains hearsay, but it did not

obtain a ruling on this objection.

      Watanabe also attached as summary-judgment evidence his amended

petition, police records pertaining to the “beat” (2A50) that included Nox

nightclub, and a map purportedly from the Harris County Appraisal District

(“HCAD”) that showed 4701 and 4709 Nett Street. Summit Path objected to the

police records as irrelevant arguing that the incidents described were dissimilar to

Watanabe’s assault. Summit Path objected to the HCAD map based on hearsay due

to the lack of a business-record foundation and the existence of “hearsay

markings.” Summit Path did not obtain a ruling on these objections.

      Summit Path filed another motion for summary judgment in December

2017. Summit Path argued for summary judgment on no-evidence and traditional

grounds. It asserted that there was no evidence that it (1) owed a duty to Watanabe,

(2) breached a duty to Watanabe, or (3) proximately caused his injuries. Summit

Path argued that it had no duty to protect Watanabe from the criminal act of

5
      This is the same affidavit that Watanabe attached to his response to summary-
      judgment motion filed by Ahmed, Hua, and EA-BBC.
                                         12
Williams because there was no evidence that the assault was foreseeable to

Summit Path or its agents. Summit Path also argued that it was not in possession of

the premises at the time of Watanabe’s assault, and there is no evidence that it

owed or breached any duty to Watanabe.

      Summit Path also argued for summary judgment on traditional grounds

asserting that, contrary to Watanabe’s pleading, Watanabe was a trespasser not an

invitee at the time of the assault. It argued that because the duty owed to a

trespasser is minimal, it was not liable for the injuries caused by Watanabe’s

assault. Further, it asserted that it was not liable to Watanabe as a matter of law

because it was not in possession of the premises at the time of the assault. It argued

that Aitmohand was solely in control of the premises under their existing, oral,

month-to-month lease. Summit Path also argued that it owed no duty to Watanabe,

as a matter of law, because the assault was unforeseeable. In support of this

ground, Summit Path offered police reports for the fewer than ten crimes that

occurred at 4709 Nett Street over the three years preceding Watanabe’s assault.

Summit Path also argued that there was no causation, as a matter of law, because

Williams was the cause of Watanabe’s injuries.

      In January 2018, Watanabe filed a response to Summit Path’s December

2017 motion for summary judgment. He attached the following summary-

judgment evidence to this response: his pleading, his affidavit, police reports, and


                                         13
Ahmed and Hua’s motion for summary judgment and the court order denying it.

On January 22, 2018, Watanabe filed a motion for leave to supplement his

summary-judgment evidence “past the seven-day notice requirement” with an

affidavit from Robert Bell, whom Watanabe offered as an expert witness.6 Bell

averred that the assault was foreseeable because the location was in a high-crime

area. He also averred that the assault could have been prevented by adequate

lighting and employment of two uniformed police officers on the lot while the

nightclub was open and past closing time.

      Summit Path objected to Watanabe’s use of his third amended petition as

summary-judgment evidence. Ahmed, Hua, and EA-BBC objected to the affidavit

of Robert Bell and moved to strike it. The trial court did not rule on either of these

objections.

              4.   Rulings on motions for summary judgment filed by EA-
                   BBC, Edwards, Hua, and Summit Path.

      On January 25, 2018, the trial court granted the defendants’ motions for

summary judgment without specifying the grounds for the ruling. The trial court

also dismissed all of Watanabe’s claims and ordered that he take nothing.

However, because Aitmohand had not, at that time, moved for summary judgment,

6
      The record does not include a ruling specifically granting leave to file the Bell
      affidavit, but the summary-judgment order granting the motion for summary
      judgment stated that the court considered “the motions, responses, arguments of
      counsel, pleadings on file, and evidence,” and it was dated January 30, 2018,
      which was eight days after the Bell affidavit was filed.
                                         14
in April 2018, the trial court granted Watanabe’s motion to modify, vacated the

January 2018 order, and granted take-nothing summary judgment in favor of

Summit Path, EA-BBC, Ahmed, and Hua.

             5.     Aitmohand

      In September 2018, Aitmohand filed a motion for summary judgment

asserting that there was no evidence of proximate cause and challenging the

element of duty. Watanabe responded but he did not attach summary-judgment

evidence. Instead, he

      incorporate[d] by reference the arguments presented and the evidence
      filed in response to the multiple motions for summary judgment
      previously filed in this case. Specifically, Watanabe incorporates by
      reference the arguments and evidence that he filed into this case on
      April 13, 2015, January 19, 2016, September 5, 2017, and two (2)
      responses filed on January 15, 2018.

      In January 2019, the trial court granted Aitmohand’s motion for summary

judgment, and Watanabe appealed. On appeal, Summit Path filed a responsive

brief, and Ahmed, Hua, and EA-BBC filed a responsive brief. Aitmohand did not

file a brief or appear in the court of appeals.

                                       Analysis

      On appeal, Watanabe argues that the trial court erred by granting summary

judgment in favor of (1) Summit Path, (2) Ahmed, Hua, and EA-BBC, and

(3) Aitmohand. We consider general legal principles applicable to this case, and

then we address each of Watanabe’s contentions separately.

                                           15
I.    Summary judgment standards of review

      We review a trial court’s summary judgment de novo. Lujan v. Navistar,

Inc., 555 S.W.3d 79, 84 (Tex. 2018). In doing so, “we take as true all evidence

favorable to the nonmovant, and we indulge every reasonable inference and

resolve any doubts in the nonmovant’s favor.” Provident Life & Accident Ins. Co.

v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). If the trial court does not state the

grounds upon which it grants summary judgment, an appellate court will affirm the

judgment if any of the grounds set forth by the movant is meritorious. Dow Chem.

Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001).

      A.     No-evidence motion for summary judgment

      A no-evidence motion for summary judgment under Rule 166a(i) is

essentially a pretrial motion for directed verdict. TEX. R. CIV. P. 166a(i); Timpte

Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009). After an adequate time for

discovery, a party without the burden of proof may, without presenting evidence,

seek summary judgment on the ground that there is no evidence to support one or

more essential elements of the non-movant’s claim or defense. TEX. R. CIV. P.

166a(i). The motion must specifically state the elements for which there is no

evidence. Id.; Timpte Indus., 286 S.W.3d at 310. The trial court is required to grant

the motion unless the nonmovant produces summary judgment evidence that raises

a genuine issue of material fact. TEX. R. CIV. P. 166a(i).


                                          16
      We review no-evidence summary judgments under the same legal

sufficiency standard as directed verdicts. Merriman v. XTO Energy, Inc., 407

S.W.3d 244, 248 (Tex. 2013); King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 750

(Tex. 2003). Under that standard, evidence is considered in the light most

favorable to the nonmovant, crediting evidence a reasonable jury could credit and

disregarding contrary evidence and inferences unless a reasonable jury could not.

Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 756 (Tex. 2007) (per

curiam); City of Keller v. Wilson, 168 S.W.3d 802, 823 (Tex. 2005). A no-evidence

challenge will be sustained when

      (a) there is a complete absence of evidence of a vital fact, (b) the court
      is barred by rules of law or of evidence from giving weight to the only
      evidence offered to prove a vital fact, (c) the evidence offered to
      prove a vital fact is no more than a mere scintilla, or (d) the evidence
      conclusively establishes the opposite of the vital fact.

King Ranch, 118 S.W.3d at 751 (quoting Merrell Dow Pharms. v. Havner, 953

S.W.2d 706, 711 (Tex. 1997)).

      To defeat summary judgment, the nonmovant is required to produce more

than a scintilla of probative evidence to raise a genuine issue of material fact on the

challenged elements. Forbes, Inc. v. Granada Biosciences, Inc., 124 S.W.3d 167,

172 (Tex. 2003). That burden is not met when the evidence is “so weak as to do no

more than create a mere surmise or suspicion” of a fact. King Ranch, 118 S.W.3d

at 751 (quoting Kindred v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983)). In


                                          17
determining whether the nonmovant has produced more than a scintilla of

evidence, we review the evidence in the light most favorable to the nonmovant,

crediting such evidence if reasonable jurors could, and disregarding contrary

evidence unless reasonable jurors could not. City of Keller, 168 S.W.3d at 822,

827.

       B.    Traditional motion for summary judgment

       To prevail on a traditional motion for summary judgment, the movant must

show that no genuine issue of material fact exists and that it is entitled to judgment

as a matter of law. TEX. R. CIV. P. 166a(c); Lujan, 555 S.W.3d at 84. “If the

movant carries this burden, the burden shifts to the nonmovant to raise a genuine

issue of material fact precluding summary judgment.” Lujan, 555 S.W.3d at 84;

see Maldonado v. Maldonado, 556 S.W.3d 407, 414 (Tex. App.—Houston [1st

Dist.] 2018, no pet.). “A genuine issue of material fact exists if more than a

scintilla of evidence establishing the existence of the challenged element is

produced.” Ford Motor Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004).

II.    Premises liability

       A. Premises liability is a special form of negligence.

       The common-law doctrine of negligence consists of: (1) a legal duty owed

by one person to another, (2) a breach of that duty, and (3) damages proximately

resulting from the breach. Praesel v. Johnson, 967 S.W.2d 391, 394 (Tex. 1998).


                                         18
“Depending on the circumstances, a person injured on another’s property may have

either a negligence claim or a premises-liability claim against the property owner.”

Occidental Chem. Corp. v. Jenkins, 478 S.W.3d 640, 644 (Tex. 2016); see Keetch

v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992). “When the injury is the result of

a contemporaneous, negligent activity on the property, ordinary negligence

principles apply,” but a “claim against a property owner for injury caused by a

condition of real property generally sounds in premises liability.” Occidental

Chem. Corp., 478 S.W.3d at 642, 644. “A complaint that a landowner failed to

provide adequate security against criminal conduct is ordinarily a premises liability

claim.” Timberwalk Apartments, Partners, Inc. v. Cain, 972 S.W.2d 749, 753 (Tex.

1998); see West v. SMG, 318 S.W.3d 430, 437–38 (Tex. App.—Houston [1st Dist.]

2010, no pet.).

      B. Duty in premises liability cases depends on the status of the plaintiff.

      The threshold question in a premises liability case is whether the defendant

owes a duty to the injured plaintiff. See Hillis v. McCall, 602 S.W.3d 436, 440

(Tex. 2020). The existence of a duty is a question of law for the court to decide

based on the facts of the case. Id. For a duty to exist, the defendant must have

possession or control over the premises where the injury occurred. Cty. of

Cameron v. Brown, 80 S.W.3d 549, 554 (Tex. 2002). The nature of the duty owed

depends on whether the plaintiff is an invitee, licensee, or trespasser. Hillis, 602


                                         19
S.W.3d at 440; W. Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005); Mellon

Mortg. Co. v. Holder, 5 S.W.3d 654, 655 (Tex. 1999) (plurality op.); Mayer v.

Willowbrook Plaza Ltd. P’ship, 278 S.W.3d 901, 909 (Tex. App.—Houston [14th

Dist.] 2009, no pet.).7

             1.     Invitee

      “An invitee is ‘one who enters the property of another with the owner’s

knowledge and for the mutual benefit of both.’” Austin v. Kroger Tex., L.P., 465

S.W.3d 193, 202 (Tex. 2015) (quoting Motel 6 G.P., Inc. v. Lopez, 929 S.W.2d 1, 3

(Tex. 1996); accord Rosas v. Buddie’s Food Store, 518 S.W.2d 534, 536 (Tex.

1975); Mayer, 278 S.W.3d at 909. The duty owed by an owner or occupier of

premises to an invitee is not that of an insurer. CMH Homes, Inc. v. Daenen, 15

S.W.3d 97, 101 (Tex. 2000). An owner or occupier of land must use reasonable

7
      In her dissenting opinion in Mellon Mortgage Co. v. Holder, 5 S.W.3d 654 (Tex.
      1999), Justice O’Neill explained the reason for the distinctions based on the
      plaintiff’s status:

             The premises liability classifications reflect policy judgments
             carefully developed over time to balance the landowner’s interest in
             the free use and enjoyment of his land against the interests of
             persons injured by the land’s condition. The categories and their
             corresponding duties place rational limits on the liability of
             landowners, assuring that property owners do not become absolute
             insurers against all risk of injuries that others might sustain on their
             property. These distinctions afford a degree of certainty to what
             would otherwise be an amorphous standard of liability, and provide
             relatively predictable rules by which landowners and entrants may
             assess the propriety of their conduct.

      5 S.W.3d at 670.
                                            20
care to protect an invitee from known conditions that create an unreasonable risk of

harm and conditions that should be discovered by the exercise of reasonable care.

Id.; Mayer, 278 S.W.3d at 910. A landowner must make safe or warn against any

concealed, unreasonably dangerous conditions of which the landowner is, or

reasonably should be, aware, but the invitee is not. Austin, 465 S.W.3d at 203. A

landowner generally has no duty to warn invitees of hazards that are open, obvious,

or known to the invitee. Id. at 204.

             2.     Licensee

      A licensee enters and remains on a premises with the owner’s consent and

for the licensee’s own convenience, or on business with someone other than the

owner. Mayer, 278 S.W3d at 910 (citing Am. Indus. Life Ins. Co. v. Ruvalcaba, 64

S.W.3d 126, 134 (Tex. App.—Houston [14th Dist.] 2001, pet. denied)). “The duty

owed to a licensee requires that ‘a landowner not injure a licensee by willful,

wanton or grossly negligent conduct, and that the owner use ordinary care either to

warn a licensee of, or to make reasonably safe, a dangerous condition of which the

owner is aware and the licensee is not.’” Sampson v. Univ. of Tex. at Austin, 500

S.W.3d 380, 391 (Tex. 2016) (quoting State Dep’t of Highways & Pub. Transp. v.

Payne, 838 S.W.2d 235, 237 (Tex. 1992)). Absent willful, wanton, or grossly

negligent conduct, a licensee-plaintiff must prove:

      (1)    a condition of the premises created an unreasonable risk of
             harm to the licensee;

                                         21
      (2)   the owner actually knew of the condition;

      (3)   the licensee did not actually know of the condition;

      (4)   the owner failed to exercise ordinary care to protect the licensee
            from danger;

      (5)   the owner’s failure was a proximate cause of injury to the
            licensee.”

Payne, 838 S.W.2d at 237.

            3.     Trespasser

      “A trespasser enters another’s property without lawful authority, permission,

or invitation.” Mayer, 278 S.W.3d at 910; see Mellon Mortg., 5 S.W.3d at 671 (J.

O’Neill, dissenting) (“A trespasser enters another’s property without express or

implied permission.”); Tex.–La. Power Co. v. Webster, 127 Tex. 126, 91 S.W.2d

302, 306 (1936) (“A trespasser is defined by Corpus Juris as follows: ‘A person is

a trespasser where he enters upon the property of another without any right, lawful

authority, or express or implied invitation, permission, or license, not in the

performance of any duty to the owner or person in charge or on any business of

such person, but merely for his own purposes, pleasure, or convenience, or out of

curiosity, and without any enticement, allurement, inducement, or express or

implied assurance of safety from the owner or person in charge.’”). “The only duty

a premises owner or occupier owes a trespasser is not to injure him willfully,




                                        22
wantonly, or through gross negligence.” Tex. Utils. Elec. Co. v. Timmons, 947

S.W.2d 191, 193 (Tex. 1997).

      C.     Duty to protect others from third-party criminal acts

      “Generally, a person does not have a duty to protect others from third-party

criminal acts.” Trammell Crow Cent. Tex., Ltd. v. Gutierrez, 267 S.W.3d 9, 17

(Tex. 2008); Timberwalk, 972 S.W.2d at 756; West, 318 S.W.3d at 438. The

exception to this rule, is that “property owners owe a duty to those who may be

harmed by the criminal acts [of third parties] only when the risk of criminal

conduct is both unreasonable and foreseeable.” Mellon Mortg., 5 S.W.3d at 655

(citing Timberwalk, 972 S.W.2d at 756 (holding that premises owner has duty to

use ordinary care to protect invitees from criminal acts of third parties when he

“knows or has reason to know of an unreasonable and foreseeable risk of harm to

the invitee”)). This exception applies to a premises owner or operator who has

“retain[ed] control over the security and safety of the premises.” Timberwalk, 972

S.W.2d at 756. To determine whether an unreasonable risk of criminal activity was

foreseeable to the defendant before the alleged criminal act occurred, we consider

the following factors:

      (1)    whether any criminal conduct previously occurred on or near
             the property;
      (2)    how recently such conduct occurred;
      (3)    how often such conduct occurred;
      (4)    how similar the prior conduct was to the conduct that occurred
             on the property; and

                                       23
       (5)   what publicity surrounded the occurrences to indicate that the
             land owner/occupier knew or should have known about them.

Id. at 757. Only after foreseeability has been established by the Timberwalk factors

will a court determine the parameters of the defendant’s duty. Id.

III.   Summit Path

       Summit Path filed two motions for summary judgment. The first was filed in

July 2017, and it was drafted as if the assault occurred at 4701 Nett Street, the Nox

nightclub. Summit Path argued that it had no duty to protect Watanabe against the

criminal action of a third party because EA-BBC had sole control of the leased

premises, and it attached summary-judgment evidence establishing that EA-BBC

was the then-current lessee.

       In its December 2017 motion for summary judgment, Summit Path argued

that there was no evidence it owed Watanabe a duty, breached said duty, or

proximately caused his injuries. Summit Path also moved for traditional summary

judgment on the ground that it did not owe a duty to Watanabe. In support of this

ground for summary judgment, Summit Path made various arguments including

that (1) Watanabe was not an invitee, (2) Aitmohand had sole control of the

premises, and (3) the assault was unforeseeable, and it therefore could not be held

liable for Williams’s crime.

       Whether Summit Path owed a duty to Watanabe is determined by

considering three questions: (1) did Summit Path retain control over the premises?
                                         24
(2) was the risk of criminal activity foreseeable? and (3) was Watanabe an invitee,

licensee, or trespasser?

      A.     Summit Path retained some control of the premises.

      First, Summit Path argued that it did not retain control over the premises

because Aitmohand had sole control of the premises at the time of the assault. Its

summary-judgment evidence included an affidavit from Kal Malik, the managing

member of ShepNett Holdings LLC, which was formerly known as SummitPath

Partners LLC. Malik averred that he had personal knowledge of the oral lease

agreement between Summit Path and Aitmohand. He said that beginning in March

2012, Summit Path had an oral month-to-month lease agreement with Aitmohand

for the property at 4709 Nett Street, which Aitmohand used to operate a valet and

self-parking service. The lease gave Aitmohand exclusive use of the property

“strictly between the hours of 5 PM and 6 AM and for no other purpose” except

valet and self-parking. The lease was in effect on March 27, 2013, when Williams

assaulted Watanabe. In addition, “[d]uring the term of the Lease, the Property was

not subject to any other lease or similar agreements during the specified hours of

the Lease.” Malik averred that “Aitmohand was in sole control of the Property,”

and Summit Path “was not present and did not occupy the Property during

Aitmohand’s hours of operation while the Lease was in effect.” He also said that




                                        25
Summit Path “never gave [Watanabe] authorization to enter or use any of its

properties.”

      Considering this evidence in the light most favorable to Watanabe, we

conclude that a reasonable jury could infer that Summit Path retained control over

the premises at issue during the hours that Aitmohand did not use the premises for

his parking business. The summary-judgment evidence does not conclusively

negate Summit Path’s control over the premises. For the purpose of our duty

analysis, we assume without deciding that Summit Path had control over the

premises.

      B.       The risk of criminal activity was foreseeable.

      Second, we consider whether the risk of criminal activity was foreseeable.

Whether the evidence demonstrates that an unreasonable risk of criminal activity is

foreseeable is a fact-specific inquiry. E.g., Timberwalk, 972 S.W.2d at 756; Mayer,

278 S.W.3d at 913, 919–22. In Xiao Yu Zhong v. Sunblossom Gardens, L.L.C., No.

01-08-00470-CV, 2009 WL 1162213, at *3 (Tex. App.—Houston [1st Dist.] Apr.

30, 2009, pet. denied) (mem. op.), this court held that the assault and robbery of the

plaintiff, who was a tenant at the defendant apartment complex, was not

foreseeable under Timberwalk because the summary-judgment evidence failed to

show any prior crime involving violence against a person on the premises or in the

vicinity. 2009 WL 1162213, at *3; see also Scurlock v. Pennell, 177 S.W.3d 222,


                                         26
226 (Tex. App.—Houston [1st Dist.] 2005, no pet.) (summary judgment evidence

failed to raise question of fact on foreseeability when nonmovant offered no

evidence of number, recency, location, similarity, or publicity of prior burglaries).

In Mellon Mortgage, the plurality held that the risk of violent crime in a parking

garage was foreseeable, generally, when the summary-judgment evidence showed

that in the two years preceding the plaintiff’s sexual assault, “190 violent crimes,

including rape and murder, were reported near the garage,” equating to “a

frequency of roughly one violent crime every four days.” 5 S.W.3d at 657.

      Most cases lie between Xiao Yu Zhong and Scurlock—where there was no

evidence of relevant prior crime—and Mellon Mortgage—where there was

abundant evidence of relevant prior crime. In most cases, there is some evidence of

prior crime on or near the premises but not “roughly one violent crime every four

days.” Id. In these cases, courts have more carefully scrutinized the evidence

offered to satisfy the Timberwalk factors in determining which specific crimes

could make future violent crime foreseeable to a premises owner. E.g., Trammell

Crow, 267 S.W.3d at 13, 17 (holding that “repeated occurrences of theft,

vandalism, and simple assaults . . . do not suggest the likelihood of murder” and

further holding that even evidence of ten previous violent crimes were not

“sufficiently frequent and similar [to the crime of murder] to give rise to a duty in

this case”); Mayer, 278 S.W.3d at 921–22 (rejecting evidence of violent crimes


                                         27
that occurred five years before murder of plaintiffs’ decedents as too remote to

make murder foreseeable and rejecting evidence that auto-related crime had nearly

doubled in two years before murder as too dissimilar to make murder foreseeable);

see also Tex. Real Estate Holdings, Inc. v. Quach, 95 S.W.3d 395, 398–99 (Tex.

App.—Houston [1st Dist.] 2002, pet. denied) (courts generally rely on small

geographic areas, such as one square mile from center point of premises, to

determine whether crimes were in vicinity of the premises).

      In response to Summit Path’s July 2017 motion for summary judgment,

Watanabe provided offense reports from the Houston Police Department from the

“beat” that included Nox and the parking lot where he was assaulted and an

affidavit from Robert Bell, whom Watanabe offered as an expert on crime. We

consider this evidence in light of the Timberwalk factors.

      From September 11, 2010 through March 16, 2013, there were nine crimes

of violence committed at 4700 Nett Street or in the parking lot or road near 4700

Nett Street. Another 21 violent offenses occurred in the vicinity ranging from 0.2

miles from the premises where Watanabe was assaulted to 1.6 miles from it. Three

of the offenses, including one domestic violence offense, occurred more than one

mile from the premises. One of the offenses occurred at 4700 Nett Street on

September 11, 2010, and the remainder of the offenses occurred between February

12, 2012 and March 16, 2013. All of the offenses were crimes of violence such as


                                         28
assault, aggravated assault, robbery by force, and aggravated robbery. While some

crimes involved the use of firearms, others involved punching or physical assault.

      Disregarding the domestic violence offense, the 2010 offense, and the two

additional offenses that occurred more than one mile away from the premises at

issue in this case, there were 26 violent offenses in the vicinity of parking lot

where Watanabe was assaulted between February 12, 2012 and March 16, 2013,

equating to roughly one violent offense every 15 days.

      Watanabe also relied on an affidavit from Robert Bell, who averred that he

had “over twenty years of experience as a Houston Police Sergeant, and officer

supervising and coordinating security for night clubs throughout the Houston

area.” He opined that the parking lot where Watanabe was assaulted “and the

whole Washington Avenue Night Club Corridor is in a High Crime area.” He also

stated his opinion that the assault was foreseeable because of the prevalence of

crime generally in the area and that a property owner “would know or should have

known of the high incidence” of crime in the vicinity.

      There is no evidence in the summary-judgment record about what Summit

Path actually knew about prior crime in the area. No evidence about whether the

offenses were publicized was offered in response to the summary judgment

motion. But Summit Path owned both Nox and the parking lots leased by

Aitmohand, and evidence regarding both leases is in the summary-judgment


                                        29
record. Therefore, we can conclude that Summit Path knew that there was a

nightclub operating until at least 2:00 a.m. across the street from lots used for valet

and self-parking.

      Considering the summary-judgment evidence in the light most favorable to

Watanabe, we conclude that there is evidence sufficient to create a genuine

question of material fact about whether Watanabe’s assault was foreseeable. For

the purpose of our duty analysis, we assume without deciding that Watanabe’s

assault was foreseeable to Summit Path under the Timberwalk factors.

      C.     Watanabe was a licensee.

      The third question we must answer when determining whether Summit Path

had a duty to Watanabe is his status on the premises. He contends he was an

invitee because he parked cars in the parking lots as part of his role managing valet

parking for Nox. In his affidavit, Watanabe averred that Hua and Ahmed had

permission to use the parking lots leased to Aitmohand and, further, he had paid

Aitmohand’s attendant for the right to valet park cars on the lot that night. At oral

argument, he asserted that he was an invitee because he entered the premises to aid

Samsung. Summit Path argues that Watanabe was a trespasser because he was not

present with permission or for any benefit of Summit Path. It argues that Watanabe

entered the parking lot “to involve himself in an argument that one of Mr.




                                          30
Aitmohand’s parking lot attendants was having with three [four] customers,

including Terrance Williams.”

      The summary judgment evidence is not conclusive about whether Hua and

Ahmed had a right to use the parking lots that were leased to Aitmohand. The Nox

lease refers to a right to use certain parking identified in an attached diagram, but

no such diagram appears in the appellate record. In addition, affidavits from

Watanabe and from Malik present contrary explanations of the right to use the

parking lot.

      The summary-judgment evidence is not in dispute, however, about what

brought Watanabe to the premises and eventually led to the assault. He testified

that he saw and heard a heated verbal altercation among Samsung and four men, he

believed there was a reasonable risk it would escalate to physical violence, and

because Samsung is an “old man,” Watanabe felt morally compelled to go to his

aid. No summary-judgment evidence contradicts this account.

      “Public policy favors public-spirited citizens volunteering to rescue persons

apparently in dangerous circumstances, as well as attempting to prevent the spread

of dangerous conditions that may arise on the property of others.” Pifer v. Muse,

984 S.W.2d 739, 741 (Tex. App.—Texarkana 1998, no pet.). “[W]hen a dangerous

condition arises on an absent owner’s property that threatens the safety of another

party or the public generally, the law will imply that the owner would acquiesce in


                                         31
passersby or other witnesses going upon his property in an attempt to rescue

persons in danger or to reduce the risk to the property and the public generally.”8

Id. at 742–43. Under Texas law, a person who enters a premises to volunteer

assistance is treated as an implied licensee in law. Allen v. Albright, 43 S.W.3d

643, 648 (Tex. App.—Texarkana 2001, no pet.); Pifer, 984 S.W.2d at 741 (“[W]e

conclude that Pifer was a volunteer, because the summary judgment evidence

shows that he was trying to rescue someone he thought was in danger. A volunteer

occupies roughly the same position as an implied licensee.”). “Anyone invited to

transact business or do work on private premises not open to the public normally

has the assurance that the place is prepared for him; but one who comes to

volunteer assistance . . . is treated as a licensee.” Prestwood v. Taylor, 728 S.W.2d

455, 462 (Tex. App.—Austin 1987, writ ref’d n.r.e.) (quoting Prosser, Law of

Torts § 61, at 388–89 (4th ed. 1971)); see Sw. Bell Tel. Co. v. Johnson, No. 01-89-

00933-CV, 1990 WL 57008, at *5 (Tex. App.—Houston [1st Dist.] May 3, 1990,

no writ) (quoting Prestwood, 728 S.W.2d at 462) (mem. op.; not designated for

publication).




8
      This is an extension of the public policy embodied in the rescue doctrine, which
      was historically applied to questions of foreseeability and contributory negligence
      before the enactment of the proportionate responsibility statute. See Pifer v. Muse,
      984 S.W.2d 739, 742–43 (Tex. App.—Texarkana 1998, no pet.); Boss v. Prince’s
      Drive–Ins, 401 S.W.2d 140 (Tex. Civ. App.—Waco 1966, writ ref’d n.r.e.).
                                           32
      The summary-judgment evidence conclusively demonstrates that Watanabe

was a volunteer-rescuer when he went to the parking lot to attempt to deescalate

the situation. He also testified that he volunteered to go with the men to see the

damage to their vehicles to remove them from Samsung. We hold that Watanabe

was an implied licensee when he went to the premises and at the time of the

assault.

      D. Summit Path did not owe Watanabe a duty to warn or make safe
         because the hazard in this case was known to Watanabe.

      Having assumed for the sake of analysis that Summit Path retained control

of the premises and that criminal activity was generally foreseeable, we must now

determine the parameters of the duty Summit Path owed to Watanabe as an implied

licensee.

      In Allen v. Albright, 43 S.W.3d 643, 645 (Tex. App.—Texarkana 2001, no

pet.), Allen ran into a burning house to rescue Albright, an 88-year-old widow. It

was undisputed that the fire was an arson caused by a third party, a juvenile

offender. Id. Allen injured his hip while kicking in the door to Albright’s house to

rescue her after he heard her cry out for help. Id. His hip injury required surgery,

caused him to miss work, and required rehabilitation. Id. Allen alleged that

Albright was aware of the dangerous condition in her burning house and failed to

warn him “that the front door was locked, of her location in the house, of the

layout of the house, or of the darkness and smoke inside the house.” Id. at 647. The
                                        33
court of appeals noted that “the risks these conditions imposed were foreseeable to

Mr. Allen because before he entered the house, he knew it was on fire, knew the

house was dark and smoky, and knew the front door was locked.” Id.

      In this case, the risk of being injured in a physical altercation with the four

angry men who had verbally accosted Samsung was foreseeable to Watanabe

because before he went to the parking lot, he observed the heated verbal exchange,

knew that the area was dark, and believed there was a risk of a physical altercation,

which he was hoping to avert. Because Watanabe was a licensee, Summit Path was

not liable for injuries to him unless they were “caused by willful, wanton, or

grossly negligent conduct” or unless it knew but failed to notify Watanabe of a

dangerous condition on the property that was unknown to Watanabe. See Pifer,

984 S.W.2d at 742. Because the dangerous conditions were known to Watanabe in

this case, Summit Path owed no duty to warn or make the conditions safe for him.

See id.

      We conclude that there is no evidence that Summit Path owed or breached a

duty to Watanabe in light of the summary-judgment evidence. Accordingly, we

conclude that the trial court correctly granted summary judgment in favor of

Summit Path. We overrule Watanabe’s fourth issue.




                                         34
IV.   EA-BBC, Ahmed, and Hua

      In the trial court, EA-BBC, Ahmed, and Hua filed a motion for summary

judgment that combined traditional and no-evidence arguments. Ahmed and Hua

argued that they were not liable in the capacity in which they were sued because

they operated Nox as EA-BBC. EA-BBC argued the affirmative defense of

limitations.

      A.       Watanabe nonsuited EA-BBC.

      Watanabe argues that the court erred by granting take-nothing summary

judgment in favor of EA-BBC and asks this court to reverse and remand for further

proceedings. Watanabe’s issue is moot, however, because he previously nonsuited

EA-BBC as a matter of law.

      Watanabe’s assault occurred on March 27, 2013. The statute of limitations

for negligence and for premises liability is two years. See TEX. CIV. PRAC. & REM.

CODE § 16.003; S.E.A. Leasing, Inc. v. Steele, No. 01-05-00189-CV, 2007 WL

529931, at *1 (Tex. App.—Houston [1st Dist.] Feb. 22, 2007, pet. denied) (mem.

op.). The statute of limitations expired after Thursday, March 27, 2015.

      EA-BBC was not named in the original petition filed on July 16, 2014. EA-

BBC was added as a defendant in Watanabe’s first amended petition and request

for disclosure, which was filed and served January 19, 2016, 298 days after




                                         35
limitations expired. On September 1, 2017, EA-BBC answered, pleading a general

denial and the affirmative defense of limitations.

      Thirteen days later, on September 14, 2017, Watanabe filed his second

amended petition. EA-BBC is not named as a defendant and no causes of action

are pleaded against EA-BBC in this petition. On October 15, 2017, Watanabe filed

and served his third amended petition. Like the original petition and the second

amended petition, the third amended petition does not name EA-BBC as a

defendant nor does it plead any claims against EA-BBC or otherwise mention the

entity anywhere in the pleading.

      “An amended pleading supersedes and supplants earlier original pleadings.”

Mercure Co., N.V. v. Rowland, 715 S.W.2d 677, 679 (Tex. App.—Houston [1st

Dist.] 1986, writ ref’d n.r.e.) (citing TEX. R. CIV. P. 65 (“Unless the substituted

instrument shall be set aside on exceptions, the instrument for which it is

substituted shall no longer be regarded as part of the pleading in the record of the

cause . . . .”)). “[C]auses of action not contained in amended pleadings are

effectively dismissed at the time the amended pleading is filed.” FKM P’ship, Ltd.

v. Bd. of Regents of Univ. of Houston Sys., 255 S.W.3d 619, 633 (Tex. 2008).

“Parties to a suit are just as effectively dismissed from a suit by omitting their

names from an amended pleading as where a formal order of dismissal is entered.”

Mercure Co., 715 S.W.2d at 679; see Randolph v. Walker, 29 S.W.3d 271, 274


                                         36
(Tex. App.—Houston [14th Dist.] 2000, pet. denied) (“When a party’s name is

omitted from an amended pleading, he is as effectively dismissed as where a

formal order of dismissal is entered.”). “Thus, the right to complain on appeal

regarding an erroneous ruling dismissing a claim is lost when the aggrieved party

files an amended pleading abandoning the claim upon which the trial court ruled.”

Namdarkhan v. Glast, Phillips & Murray, P.C., No. 05-18-00802-CV, 2020 WL

1969507, at *9 (Tex. App.—Dallas Apr. 24, 2020, pet. denied) (mem. op.)

(explaining that amended pleadings filed after adverse summary judgments waived

error as to the interlocutory summary judgments).

      Watanabe nonsuited his claims against EA-BBC by entirely omitting it from

his second and third amended petitions before the court granted summary

judgment. We overrule Watanabe’s second and third issues.

      B.    Ahmed and Hua did not owe a duty to Watanabe because they did
            not own or control the premises where he was assaulted.

      Whether Ahmed and Hua owed a duty to Watanabe is determined by

considering three questions: (1) did Ahmed and Hua have control over the

premises where Watanabe was assaulted? (2) was the risk of criminal activity

foreseeable? and (3) was Watanabe an invitee, licensee, or trespasser?

      Ahmed and Hua challenged the existence of a duty in both their traditional

and their no-evidence motions for summary judgment. In support of their

traditional motion, both Ahmed and Hua provided affidavits in which they each

                                        37
denied having any lease or ownership interest in the lot where Watanabe was

assaulted. They each also denied having any business relationship with Summit

Path regarding that property. Watanabe’s responsive summary-judgment evidence

did not refute Ahmed and Hua’s evidence that they personally had no control over

the premises where Watanabe was assaulted. In addition, Watanabe’s summary-

judgment evidence affirmatively stated that Nox “did not retain control of the

premises” where Watanabe was assaulted. Thus, the summary-judgment evidence

does not raise a genuine question of material fact about whether Ahmed and Hua

had control of the premises at issue, nor is it more than a scintilla of evidence that

Ahmed and Hua had any control over the premises. Accordingly, the trial could

have properly granted a take-nothing summary judgment in favor of Ahmed and

Hua based on either the traditional or no-evidence summary-judgment grounds

regarding the existence of a duty.

      On appeal, Watanabe argues that Ahmed and Hua owed him a duty because

he was their employee and not an independent contractor and that they should have

known of the prevalence of violent crime in the area. Neither of these arguments

addresses the preliminary question of whether they had control over the premises

where Watanabe was assaulted. As to their argument that they did not own or

occupy the premises where the assault took place, Watanabe contends: “This goes

to their misuse (or nonuse) of the limited liability form . . . and is insufficient to


                                         38
relieve them of liability.” We disagree. Their affidavits are evidence that they had

no possession or control of the premises for the purpose of determining whether

they owed a duty under premises liability law. Moreover, Watanabe’s affidavit

concedes that the Nox bar—in whatever form it was operated—did not have

possession or control of the premises where he was assaulted.

      Finally, Watanabe argues on appeal that the court could not have granted

summary judgment on the basis of duty because it previously rejected that ground

for summary judgment. He argues that “once an issue has been litigated, that issue

may not be relitigated.” This is a reference to the law-of-the-case doctrine, and

Watanabe’s reliance on it is misplaced. The law-of-the-case doctrine is a prudential

doctrine under which issues of law that have been fully and finally litigated by a

court of last resort will ordinarily not be relitigated. See Briscoe v. Goodmark

Corp., 102 S.W.3d 714, 716 (Tex. 2003). The question of whether Ahmed and Hua

had a duty to Watanabe was not fully and finally litigated by the earlier denial of

their motion for summary judgment. The court denied that motion without

explanation about whether the denial was based on the merits, insufficient

summary-judgment evidence, or a procedural deficiency. That ruling was

interlocutory, and “[a] trial court may change or modify a partial summary

judgment at any time before its plenary power expires because it is an interlocutory




                                        39
order.” Fabio v. Ertel, 226 S.W.3d 557, 562 (Tex. App.—Houston [1st Dist.] 2007,

no pet.).

        We overrule Watanabe’s first issue.

V.      Aitmohand

        In his fifth issue, Watanabe argues that the court erred by granting take-

nothing summary judgment in favor of Aitmohand.9

        In the trial court, Aitmohand filed a combined traditional and no-evidence

motion for summary judgment. Watanabe argues that Aitmohand did not attach

summary-judgment evidence to his motion. The motion itself states that

Aitmohand’s affidavit is attached as summary-judgment evidence, but no affidavit

is attached to the motion that appears in the record on appeal. Nevertheless, a

movant for summary judgment on no-evidence grounds is not required to attach

summary-judgment evidence to his motion; he must only “state the elements as to

which there is no evidence.” TEX. R. CIV. P. 166a(i). “The court must grant the

motion unless a respondent produces summary judgment evidence raising a

genuine issue of material fact.” Id. In his motion, Aitmohand specifically stated

“there is no evidence to support causation.” He also challenged the evidence of

duty.


9
        Aitmohand did not file a brief in this court. We sent a late-brief notice to
        Aitmohand’s attorney of record on January 23, 2020. Aitmohand has made no
        appearance in this court.
                                         40
      Watanabe filed a five-paragraph response to Aitmohand’s motion for

summary judgment. In it he stated that he had sued Aitmohand in 2013, that

Aitmohand answered in 2014, the other defendants filed various motions for

summary judgment, and the dates the court ruled on the motions. Watanabe argued

that Aitmohand did not attach summary judgment evidence and “merely adopted

arguments previously presented by the other defendants.” Watanabe did not attach

any evidence to his response. Instead, he stated:

      ....

      5.     Watanabe incorporates by reference the arguments presented
             and the evidence filed in response to the multiple motions for
             summary judgment previously filed in this case. Specifically,
             Watanabe incorporates by reference the arguments and
             evidence that he filed into this case on April 13, 2015, January
             19, 2016, September 5, 2017, and two (2) responses filed on
             January 16, 2018.

      A summary-judgment response need not marshal the nonmovant’s evidence,

but at a minimum, it must identify a genuine question of material fact and evidence

that supports the nonmovant’s position. E.g., Johnson v. Brewer & Pritchard, P.C.,

73 S.W.3d 193, 207 (Tex. 2002) (summary-judgment response met minimum

requirements of Rule 166a(i) by pointing out evidence allegedly raising a fact issue

on the challenged elements); San Saba Energy, L.P. v. Crawford, 171 S.W.3d 323,

331 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (summary-judgment response

was deficient because it stated generally that summary-judgment evidence raised


                                         41
fact issue and incorporated by reference more than 600 pages of evidence). “A

party submitting summary judgment evidence must specifically identify the

supporting proof on file that it seeks to have considered.” Denson v. JPMorgan

Chase Bank, N.A., No. 01-19-00107-CV, 2020 WL 7062452, at *3–4 (Tex. App.—

Houston [1st Dist.] Dec. 3, 2020, no pet.) (mem. op.) (quoting Nguyen v. Allstate

Ins. Co., 404 S.W.3d 770, 775 (Tex. App.—Dallas 2013, pet. denied)). “Merely

citing generally to voluminous summary judgment evidence in response to either a

no-evidence or traditional motion for summary judgment is not sufficient to raise

an issue of fact to defeat summary judgment.” Nguyen, 404 S.W.3d at 776. It is not

the role of the trial or appellate court to take on “the onerous task of searching the

summary-judgment evidence to see if a genuine issue of fact had been raised as to

each challenged element.” San Saba Energy, 171 S.W.3d at 331.

      Watanabe failed to carry his summary-judgment burden by failing to

identify which evidence created a fact issue on which challenged elements of his

cause of action against Aitmohand. Rather than identifying a genuine question of

material fact relevant to the elements challenged by Aitmohand in his no-evidence

motion for summary judgment, Watanabe invited the trial court to search all his

previous responses to prior motions filed by other parties—more than 250 pages—

and to find a genuine question of material fact that would preclude summary

judgment. This does not satisfy the minimum requirements for a response to a


                                         42
motion for summary judgment. See Johnson, 73 S.W.3d at 207; San Saba Energy,

171 S.W.3d at 331. We conclude that the trial court properly granted summary

judgment in favor of Aitmohand, and we overrule Watanabe’s fifth issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                             Peter Kelly
                                             Justice

Panel consists of Justices Kelly, Landau, and Hightower.




                                        43